Citation Nr: 1205700	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left ear hearing loss.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, among other things, granted service connection for left ear hearing loss, and assigned a 10 percent initial disability rating, effective July 15, 2008.

The RO issued a statement of the case with respect to the issues of entitlement to service connection for a deviated nasal septum and scar residuals, as well as to a higher initial rating for left ear hearing loss.  In his substantive appeal (VA Form 9) the Veteran indicated that he was limiting his appeal to the hearing loss issue and the RO has not certified any other issues for appellate consideration.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has Level XI hearing in his left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, Tables VI, VIa and VII, Diagnostic Code 6100; § 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a VA examination in September 2008 and August 2010 to assess the severity of his left ear hearing loss.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The September 2008 and August 2010 VA examiners noted the Veteran's reports, including the types of situations where his left ear hearing loss impacts him the most, and assessed the severity of the hearing loss.  Therefore, the VA audiological examinations are adequate.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2011).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  

When impaired hearing is service-connected in only one ear, as in this case, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I in order to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Where, however, hearing loss in the non-service connected ear meets the criteria set forth in 38 C.F.R. § 3.385 (2011), compensation will be paid for the combination of service connected and non-service connected disability.  38 C.F.R. § 3.383 (2011).

Under the provisions of 38 C.F.R. § 3.385, hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more,  the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

During the VA audiological examination in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
25
LEFT
35
35
50
75
90

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 12 percent in the left ear.  Bilateral asymmetrical hearing loss was found, with a mild to profound degree of sloping sensorineural hearing loss in the left ear.  

During the second VA audiological examination in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
40
35
35
75
95

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 20 percent in the left ear.  The examiner found a mild to profound degree of rather steeply sloping sensorineural hearing loss from 500 Hertz through 8000 Hertz in the left ear.  

With respect to the left ear, the greatest degree of hearing impairment was measured at the Veteran's September 2008 VA audiological examination.  The pure tone threshold average at that time was 63 decibels with a speech recognition score of 12 percent.  This translates to Level XI hearing impairment under Table VI.  As the Veteran did not meet the criteria for an exceptional pattern of hearing, the Roman numeral designation for hearing impairment must be obtained solely from Table VI.  38 C.F.R. § 4.86(a).  

The Veteran's right ear hearing loss is not service-connected.  As right ear hearing loss was not demonstrated according to 38 C.F.R. § 3.385, a Roman numeral designation for hearing impairment of I must be assigned in order to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  

Level XI hearing impairment in one ear and Level I hearing impairment in the other ear warrants a 10 percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Accordingly, an increased rating is not warranted.

There is no evidence that the hearing loss disability has met or approximated the criteria for an increased rating at any time during the appeal period.  Accordingly, a higher initial schedular rating must be denied.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's left ear hearing loss disability.  The Veteran's left ear hearing loss is manifested by loss of hearing acuity, especially when in the presence of background noise, and complaints of difficulty hearing conversations.  The rating criteria are based on loss of hearing acuity and word recognition.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is, therefore, not warranted.

Although the Board is developing the inferred claim for TDIU, this action is consistent with a finding that the schedular criteria are adequate for rating purposes.  In this regard, the rating schedule contemplates the assignment of a TDIU where the rating criteria are adequate.  The provisions of 38 C.F.R. § 4.16 (2010), contain criteria within the rating schedule for assigning a TDIU.  The rating schedule recognizes that a claimant's disability could be manifested by symptoms entirely within the rating criteria but could nonetheless by unemployable due to that person's particular circumstances.  

Therefore, the weight of the evidence is against the claim and it is denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2011).


ORDER

Entitlement to a higher initial rating in excess of 10 percent for left ear hearing loss is denied.  


REMAND

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The Veteran reported that he was currently unemployed and unable to find a job due to his hearing loss disability.  

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service connected disabilities have, alone or in combination, on her ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The file does not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service-connected disabilities or whether they would preclude all gainful employment.  Therefore, this opinion must be obtained

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete a formal application for TDIU, including reports of his employment history and clarify whether he is currently employed in gainful employment (i.e. employment paying more than the poverty rate).

2.  The AOJ should provide the Veteran with an examination to determine whether his service-connected left ear hearing loss has caused the Veteran to be unemployable during any period since July 15, 2008 or whether the combination of left ear hearing loss and tinnitus have caused him to be unemployable since August 12, 2010.  

The examiner should provide opinions as to whether the service connected disabilities have prevented the Veteran from obtaining or maintaining employment consistent with his education and occupational experience during the periods described in the preceding paragraph.

The examiner should review the claims folders and note such review in the examination report or in an addendum. 

The examiner should provide reasons for the opinions.  If further examination is recommended, it should be undertaken.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales sought in this remand.

4.  If the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for any period since July 15, 2008; refer the case to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  If entitlement to TDIU remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


